- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofMarch 2011 Commission File Number 1-12260 COCA-COLA FEMSA, S.A.B. de C.V. (Translation of registrants name into English) United Mexican States (Jurisdiction of incorporation or organization) Guillermo González Camarena No. 600 Col. Centro de Ciudad Santa Fé Delegación Alvaro Obregón México, D.F. 01210 México (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7) Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Stock Listing Information Mexican Stock Exchange COCA-COLA FEMSA ANNOUNCEMENT Coca-Cola FEMSA shareholders approved dividend payment in the amount of Ps. 4,357.8 million Mexico City, Mexico  March 24 , 2011  Coca-Cola FEMSA, S.A.B. de C.V. (Coca-Cola FEMSA or the Company), the largest public bottler of Coca-Cola products in the world in terms of sales volume, held its Annual Ordinary General Shareholders Meeting on March 23, 2011, during which its shareholders approved the annual report presented by the Board of Directors, the Companys consolidated financial statements for the year ended December 31, 2010, the declaration of dividends corresponding to fiscal year 2010 and the composition of the Board of Directors and the Finance and Planning, Audit, and Corporate Practices Committees for 2011. Shareholders approved the payment of a cash dividend in the amount of Ps. 4,357.8 million. The dividend will be paid on April 27, 2011, in the amount of Ps. 2.36 per each ordinary share, equivalent to Ps. 23.60 per ADS. In accordance with Mexican legislation requirements, shareholders approved the maximum amount that can potentially be used for share repurchase program during 2011, the amount of Ps. 400 million. v v v Coca-Cola FEMSA, S.A.B. de C.V. produces and distributes Coca-Cola, Sprite, Fanta, Lift and other trademark beverages of The Coca-Cola Company in Mexico (a substantial part of central Mexico, including Mexico City and southeast Mexico), Guatemala (Guatemala City and surrounding areas), Nicaragua (nationwide), Costa Rica (nationwide), Panama (nationwide), Colombia (most of the country), Venezuela (nationwide), Brazil (greater São Paulo, Campiñas, Santos, the state of Mato Grosso do Sul, part of the state of Goias and part of the state of Minas Gerais) and Argentina (federal capital of Buenos Aires and surrounding areas), along with bottled water, beer and other beverages in some of these territories. The Company has 30 bottling facilities in Latin America and serves over 1,500,000 retailers in the region. The Coca-Cola Company owns a 31.6% equity interest in Coca-Cola FEMSA. Ticker: KOFL NYSE (ADR) Ticker: KOF Ratio of KOF L to KOF 10:1 For Further Information: Investor Relations José Castro jose.castro@kof.com.mx (5255) 5081-5120 / 5121 Gonzalo García gonzalojose.garciaa@kof.com. mx (5255) 5081-5148 Roland Karig roland.karig@kof.com.mx (5255) 5081-5186 Website: www.coca-colafemsa.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COCA-COLA FEMSA, S.A.B. DE C.V. By: /s/ Héctor Treviño Gutiérrez Héctor Treviño Gutiérrez Chief Financial Officer Date:March 24, 2011
